Exhibit 10.12

SUMMARY OF SALARIES FOR

NAMED EXECUTIVE OFFICERS

(as of December 31, 2013)

The following summarizes, as of December 31, 2013, the salaries of the Company’s
Chief Executive Officer and the other officers who were named in the Summary
Compensation Table in the proxy statement for the Company’s 2013 Annual Meeting
of Stockholders (the “Named Executive Officers”).

The executive officers of the Company serve at the discretion of the Board of
Directors. The Compensation Committee of the Board reviews and determines the
salaries that are paid to the Company’s executive officers, including the Named
Executive Officers.

 

Named Executive Officer

   Salary

Steven G. Anderson

   $664,000

Chairman of the Board, President, and Chief Executive Officer

  

D. Ashley Lee

   $365,000

Executive Vice President, Chief Operating Officer, and Chief Financial Officer

  

Jeffrey W. Burris

   $293,000

Vice President and General Counsel

  

David M. Fronk

   $275,000

Vice President, Regulatory Affairs and Quality Assurance

  

Scott B. Capps

   $270,000

Vice President, Clinical Research

  